Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New claims 16,17,19 and 20 are directed to concepts previously examined and elected by original presentation, and accordingly, these claims will be examined.  New claim 18 is directed to the raising a lowering device having two-way distinction and a search burden relative to claims 19 and 20.   Accordingly, claim 18 is non-elected (similar to how claims 6,7,12 and 13 were previously non-elected).

Claims 16,17,19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 are directed to a glass breaking machine, and not a glass breaking machine in combination with a glass sheet.  At numerous locations, these claim reference the position of a machine part relative to a part of the unclaimed glass sheet.  Given that the machine needs to be judged in the absence of the glass sheet (since it isn’t positively claimed), it is not clear how to interpret this language.  For example, on line 15 of claim 1, the glass plate receiving device is “outside a region of the glass plate surrounded in a plan view by the cut line”.  If a competitor was selling this identical machine (without a glass sheet or software or directions), how would one discern if they were infringing?  Note that the claims did not previously have this problem because there was a controller programmed to perform this function.  This “cut line” problem is also on lines 20 and 25 of claim 16, and on lines 15,18-19,21 and 27 of claim 17.
Near the end of claims 16 and 17 is recited “at least a major portion of the glass plate receiving surface”.  It is not clear what the scope of “major” is.  The dictionary definition of “major” is “significant, important”.  Would 10% be important or significant?
On lines 20-23 of claim 17 is the phrase “press-breaking of the glass plate along the cut line by the pressing surface being effected with respect to the glass plate outside the region, surrounded by the cut line, of the glass plate deflected by the glass plate receiving surface disposed above the supporting surface of said supporting mechanism”.  Examiner has read through this several times, and cannot figure out what Applicant is trying to convey.  What new structure is being inferred here that was not previously claimed?  Is there a run-on sentence problem perhaps?

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16,17,19 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Schenk et al.(2006/0081673), who shows a glass plate ben-breaking machine with all of the recited limitations as follows;
a flexible member (49) on which the glass plate (90) with a cut line (91) formed thereon is placed; 
a supporting mechanism (77) for supporting the glass plate from a lower surface of the glass plate by means of said flexible member; 
a glass plate receiving device (72,88, etc.) for receiving the glass plate from the lower surface of the glass plate by means of said flexible member; 
a first moving device (74, etc.) for moving the glass plate receiving device; 
a press-breaking device (71,88, etc.) for press-breaking the glass plate along the cut line by pressing the glass plate from an upper surface of the glass plate; and 
a second moving device (73, etc.) for moving the press-breaking device, 
said first moving device being adapted to move said glass plate receiving device such that, at the time of press-breaking of the glass plate by said press-breaking device, the glass plate can be received from the lower surface of the glass plate by means of said flexible member at a first position below the glass plate and the flexible member, the first position being positioned outside a region of the glass plate surrounded in a plan view by the cut line (note movement of 97a,97b,97c,97d in figure 4), 
said second moving device being adapted to move said press-breaking device such that, at the time of press-breaking of the glass plate by said press-breaking device, the glass plate can be pressed from the upper surface of the glass plate at a second position above the glass plate, the second position being vertically aligned with the first position and being outside the region of the glass plate surrounded in a plan view by the cut line, in correspondence with the movement of said glass plate receiving device (note movement of 98a,98b,98c,98d in figure 4), 
said first moving device being adapted to move said glass plate receiving device such that, at the time of press-breaking of the glass plate by said press-breaking device, at least a major portion of the glass plate receiving device is positioned outside the region of the glass plate surrounded in a plan view by the cut line (note figure 4, with a majority of the glass plate receiving device (72, etc.) positioned outside the cut line 91).
In regard to the limitations of the “vertical alignment”, note how Schenk’s devices are vertically aligned below (dotted line has been added by Examiner);

    PNG
    media_image1.png
    580
    825
    media_image1.png
    Greyscale

With respect to claim 17, it does not appear to add any structure not shown by Schenk as discussed in claim 16.
With respect to claims 19 and 20, both the upper and lower moving mechanisms are capable of moving in a first direction and a second direction perpendicular to the first direction.

Applicant's arguments have been fully considered but they are not persuasive.
In regard to the 112b problem of “outside a region”, Applicant has amended to recite “a major portion ….outside the region”.  This is similarly unclear, since the term “major” itself does not have clear boundaries.
	With respect to the 112b problem of “aligned”, Examiner accepts Applicant’s definition of “a vertical line passing through both claimed elements”.  Accordingly, this 112b rejection has been dropped.
In regard to the 102 rejection by Schenk, Applicant argues that contact points of Schenk do not vertically align.  However, Applicant has not claimed that the contact points vertically align.  The “first position” and the “second position” are not defined that way.  To quote claim 1 “the glass plate can be received from the lower surface of the glass plate by means of said flexible member at a first position”.   The claims do not specify if the “first position” is the whole glass plate receiving device (72,88 in Schenk) or just the contact point (98a in Schenk).  The “second position” is likewise broad.  Examiner is required to give the broadest reasonable interpretation, which would be that the “first position” is the position of the glass plate receiving device as a whole, and the “second position” is the press breaking device as a whole (88,71 in Schenk).  This should be easy to rectify by amending to recite that the contact points vertically align.  However, even if Applicant did make this amendment, it still would not distinguish over Schenk, since Applicant has not recited controlling them to be aligned.  Schenk, with his upper and lower parts both having 2 degrees of horizontal freedom, has the structure to align the upper and lower part’s contact points, he just doesn’t have the controller programmed to do so.
	In regard to claim 17, Applicant argues that Schenk’s element 77 does not support the glass by means of the flexible member.  In support of this, Applicant points out the hole 76 through which 77 projects to directly support the glass, and thus not by means of the flexible member.  However, Examiner is not relying on this embodiment of Schenk.  Instead, Examiner relies on the embodiment set forth on lines 3-5 of paragraph 0017 of Schenk, where there is a perforated belt, and element 77 is a vacuum device under the belt.  In this embodiment, the vertical order of elements is glass sheet, then perforated belt, then vacuum support means 77.
	Applicant is welcome to call the Examiner any time to discuss possible claim amendments.  For example, amending claim 16 to recite the controller and how it positions the elements, and also recite that it is the contact surfaces that are in vertical alignment, would be one possible path forward.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724